Notice of pre-AIA  Status
DETAILED ACTION
Status of Claims
This notice of allowability is in reply to the 4/29/22 amendment. 
Claims 1-15,17-19,21-22 are pending and allowable.

Allowable Subject Matter
Claims 1-15,17-19,21-22 are allowed. 	

Examiner’s Reasons for Allowance
101
The amendment in combination with other limitations form an ordered combination and integrated practical application. 101 withdrawn.
103
The closest prior art is Eldering US Pat 6298348, Ramer US 20070060099, Grannan US 20050049886, Baluja US 20060004627. In cited art and after further searching, Examiner was not able to find each and every limitation of amended claims and in particular 

adapting the advertisement in terms of audio, video, and text fidelity to match
characteristics of the second communication device, resulting in an adapted advertisement:

determining that the user is at a second physical location that is different from the first
physical location, the second physical location corresponding to a home of the user, and

based on the determining that the user is at the second physical location, delivering the
adapted advertisement to the second communication device.

as well as the other unamended limitations.

Examiner tried to find art with a) all the limitations of the claim as it was before the amendment while showing b) the new limitations of the amendment, c) with references that can be reasonably combined d) without resort to hindsight bias. Examiner was unsuccessful. 
103 rejection is/are withdrawn. 
DP
After consideration of the amended claims, examiner withdraws the Double patenting rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681